Name: Commission Regulation (EC) No 549/2000 of 14 March 2000 determining the rice intervention centres
 Type: Regulation
 Subject Matter: economic geography;  plant product;  trade policy
 Date Published: nan

 15.3.2000 EN Official Journal of the European Communities L 67/14 COMMISSION REGULATION (EC) No 549/2000 of 14 March 2000 determining the rice intervention centres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 8(a) thereof, Whereas: (1) Commission Regulation (EEC) No 2047/84 (3) determines the rice intervention centres other than Vercelli. That Regulation has been amended several times, most recently by Regulation (EC) No 695/98 (4). For reasons of clarity it should be replaced in its entirety. (2) Following consultations with the Member States concerned, the list of intervention centres in Spain and Greece should be amended. (3) Those measures should take effect from the start of the period of application of the intervention arrangements. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The intervention centres mentioned in Article 3(3) of Regulation (EC) No 3072/95 are listed in the Annex. Article 2 Regulation (EEC) No 2047/84 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 2000. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2000. For the Commission FranzFISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 190, 18.7.1984, p. 5. (4) OJ L 96, 28.3.1998, p. 20. ANNEX 1. SPAIN Region Intervention centre Aragon Ejea de los Caballeros GraÃ ±Ã ©n Catalonia Aldea-Tortosa Valencia Albal-Silla Sueca Cullera Murcia Calasparra Extremadura Don Benito Montijo Madrigalejo Andalusia Coria del Rio Las Cabezas de San Juan La Puebla del Rio Los Palacios Vejer de la Frontera Navarre Tudela 2. FRANCE Department Intervention centre Bouches-du-RhÃ ´ne Arles Port-du-Saint-Louis-du-RhÃ ´ne Gard Beaucaire Saint-Gilles Guiana Mana (Saint-Laurent-du-Maroni) 3. GREECE Region Intervention centre Central Greece Volos Lamia Messolongi Elassona Macedonia Skotousa Drimos Plati Provatas Pirgos Thessaloniki Serres Giannitsa Peloponnese Messini 4. ITALY Region Intervention centre Piedmont Vercelli Novara Cuneo Turin Alessandria Biella Veneto Rovigo Lombardy Pavia Mantua Milan Lodi Emilia-Romagna Piacenza Parma Ferrara Bologna Ravenna Reggio Emilia Sardinia Oristano Cagliari 5. PORTUGAL Region Intervention centre Beira Litoral Granja do Ulmeiro Soure LourinhÃ £ Ribatejo Coruche Mora Avis Ponte de Sor Azambuja Alentejo GrÃ ¢ndola PegÃ µes Ferreira do Alentejo